,




             OFFICE       OF THE ATTORNEY        GENERAL       OF TEXAS
                                       AUSTIN
SAG..

                                                                t         /



        Honorable George 11. Sheppard
        Comptroller  of Public-Aaoounts
        Austin* 9%x-

        Dear. Mr. Sheppard t




                                                                    tax contract.

                                                        17# 1940, you aavis




        aitiopOa   that    he   3hm   s0mirith    pay   OV~P    t0 tb3 ~2s    COI--
        loctor  any moneys or coz?;lission3 p3ia him by mistake or
        throu$l error to vhlch ho is not cntltloa     under the tarns
        of this contrzct;  and IS the sala Mar??y Hall ~11~11 faith-
        fully do and perPorn mid dutlas      placed upon him by snid
        Contract,  then thLs obligation    oh%11 bo null nna void,
Honorable    qeorge     Ii. Sheppard, Paae 2



otherwise        to remain in full   force       and eff~at."

            !Phe contract wa3maaa under authority      of Articles
7335 and 7335a, Vernon's CivlS Statutes.        Rovhere in the
statutes   13 there Sound any provision which uould cause
liability   under tho bond to be cxtendoa to Suture contracts,
either In ths nature of rcnel?als or entirely       new oontraats.
The bond itself     in its Oirn terms is addressed only to the
original   contract   and tha performance of its terms by
Harry Kall.     91x6 such bond does not so provide,       the surety
could not be held liable     for tho pcrformsnce on the part of
I&. Ifal. of any other contract     than the orQ$.nsl.one.      See
American Surety Company v. Stat9        277 3. W. '790; 7 Texas
Jurioprucienco p. 91; 9 C. J. p. 60.       Shoe the bond approved
January 24, 1939, is r.ot liable     for Mr. Rall.'s performance
of the roce~al contract It. follows      that your question should
be anslrerod in the- affirmative.




                                                                .enn R. Lwls
                                                                    Assistant

QRL:ru


                    ATTORNEY
                           GXNERAL
                                 OF TEXAS
                                             ,




                                     c




            ..